Citation Nr: 1731022	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-27 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUE

Entitlement to service connection for reactive airway disease. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1997 to October 2008.

This case comes before the Board of Veterans' Appeals (the Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has subsequently been transferred to the RO in Atlanta, Georgia. 

September 2016 Correspondence indicated that the Veteran requested to have his request for a travel Board hearing withdrawn.  38 C.F.R. § 20.704(e) (2016).

The Board notes that in a September 2013 rating decision, the Veteran was granted service connection for a thoracic lumbar strain and service connection for allergic rhinitis.  As such, the issues are no longer on appeal.

The Board notes that the RO has characterized the matter in a June 2009 rating decision by the Atlanta, Georgia RO as a March 2009 request to reopen a previous claim for service connection for reactive airway disease.  On further review however, the Board finds that the October 2008 rating decision which originally denied service connection for reactive airway disease on the basis that the record was negative for objective findings to support the Veteran had a current disability is not final, and is properly on appeal pursuant to the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011). 

In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Id. at 1362.  Submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304.  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

In the one-year period following the October 2008 rating decision, the Veteran submitted competent evidence of an Axis III diagnosis of "airway hyperactivity."  See January 2009 VA treatment entry.

A June 2009 rating decision considered the newly received evidence and denied the claim on the basis that no permanent residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by evidence following service.  However, this decision is also not final, as new and material evidence was submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Specifically, medical records containing pulmonary functioning results and the Veteran's September 2009 statement wherein he indicated his breathing symptoms began while he was deployed in Iraq in 2003 have been associated with the record.  Additionally, a positive medical opinion from Dr. H was received in June 2010.

A December 2009 rating decision continued and confirmed the June 2009 rating decision which denied service connection for reactive airway disease.  A subsequent notification letter was not sent to the Veteran.  The Veteran filed a December 2009 notice of disagreement (NOD) with the December 2009 rating decision.  

The Board finds new and material evidence as to the Veteran's reactive airway disease was received within one year of the original October 2008 rating decision which denied service connection that tolled the finality of that decision.  Id.  Thus, the October 2008 rating decision is not final and is properly on appeal.  As a result, the issue on appeal is the original claim of entitlement to service connection for reactive airway disease disability.  See June 2008 VA 21-526 Veterans Application for Compensation and Pension.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the record revealed a July 2008 VA pre-discharge contract examination report wherein it was noted that the Veteran reported being diagnosed with reactive airway disease.  The examiner determined that for the Veteran's claimed condition of reactive airway disease, there was no diagnosis because there was no pathology to render a diagnosis. 

Since the Veteran's July 2008 VA pre-discharge examination, a June 2010 physician's statement has been associated with the claims file wherein the Veteran's private physician, Dr. H, indicated that the Veteran was diagnosed with reactive airway disease.  Further, Dr. H indicated that, "one cannot say exactly how long this condition existed prior to date of diagnosis but this type of disability could be present for years before becoming symptomatic."  Moreover, it was Dr. H's opinion that "this condition could have as likely as aggravated by the Veteran's active duty service time."  However, Dr. H did not appear to include a rationale in support of his opinion.  As such, a remand is warranted in order to afford the Veteran a VA examination to address the nature and etiology of the Veteran's reactive airway disease.

Lastly, updated VA treatment records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.
      
2.  Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's reactive airway disease.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should provide the following information:

(a) Identify any currently diagnosed reactive airway disease disability.

(b) Provide an opinion regarding whether it is at least as likely as not (50 percent probability) that any currently diagnosed reactive airway disease disability was caused by, or is otherwise related to, the Veteran's active duty service. 

(c) In rendering the requested opinion, the examiner should discuss the prior July 2008 VA examination report and June 2010 private physician opinion.

All opinions provided must include a complete rationale and explanation of the basis for the opinion based upon review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


